DETAILED ACTION
This is a non-final Office action in response to the RCE filed 10/29/2020 and the amendment filed 06/15/2022.

Status of Claims
Claims 1, 4, 6-8, 10, and 21 are pending;
Claims 1 and 4 are currently amended; claims 2, 3, 5, 9, and 11-20 have been cancelled; claims 6, 8, 10, and 21 were previously presented; claim 7 is original;
Claims 1, 4, 6-8, 10, and 21 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 06/15/2022 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Objections
Claim 4 is objected to because of the following informality:
Claim 4, line 3, the applicant is advised to change "movable" to --moveable-- for consistency, since the term "moveable" is recited in claim 1 (lines 10 and 11).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 10, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diekröger (US 10,024,053 B2)1.
Regarding claim 1, Diekröger discloses an apparatus (100, fig 1) for supporting computer peripherals (101, 102, fig 12), the apparatus comprising: a single bar (1, fig 1); a first support assembly (3, 6, 8, figs 1 & 26) comprising a first fastener (6, 8, figs 1 & 26) mounted on the bar and adjustable for selective positioning along the bar (see Figure 1, see col 14, lines 27-46), wherein the first support assembly comprises a tray (30, fig 1) attached to the first fastener; and a second support assembly (2, 5, 8, figs 1 & 26) comprising a second fastener (5, 8, figs 1 & 26) mounted on the bar and adjustable for selective positioning along the bar (see Figure 1, see col 14, lines 27-46), wherein the second support assembly comprises a mount (20, fig 1) configured to mount a display (101, fig 12) to the second fastener, wherein the second fastener is selectively moveable along the bar independently from the first fastener and the first fastener is selectively moveable along the bar independently of the second fastener (see Figure 1, see col 14, lines 27-46).








    PNG
    media_image1.png
    818
    557
    media_image1.png
    Greyscale















Regarding claim 4, wherein the bar is configured to be vertically positioned above a base (7, fig 1, also see Figures 35-40), and wherein the first fastener and the second fastener are selectively movable along the bar towards and away from the base (see Figure 1, see col 14, lines 27-46).
Regarding claim 7, wherein the second support assembly is positioned on the bar above the first support assembly (see Figure 1).
Regarding claim 8, wherein the bar comprises one of a round shape, a hollow shape, and a rectangular shape (see Figure 31).
Regarding claim 10, wherein the apparatus is portable (col 15, lines 16-18, Diekröger expressly states that the apparatus 100 is portable via a trolley).
Regarding claim 21, wherein the portability is accomplishable by detaching the bar from a base and detaching the first support assembly and the second support assembly from the bar.
The applicant is reminded that the limitations "the portability is accomplishable by detaching the bar from a base and detaching the first support assembly and the second support assembly from the bar" of claim 21 are product-by-process limitations, i.e., the portable apparatus (100, fig 1, col 15, lines 16-18) being the product whereas "by detaching the bar from a base and detaching the first support assembly and the second support assembly from the bar" being the process.  As such, claim 21 is a product-by-process claim.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, Diekröger fully discloses the product, i.e., the portable apparatus (100, fig 1, col 15, lines 16-18).  Therefore, claim 21 is unpatentable regardless of the process of how the portability of apparatus is accomplished.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Diekröger (US 10,024,053 B2), alone.
Regarding claim 6, Diekröger does not explicitly disclose the apparatus, wherein the tray comprises a lightweight material.
Diekröger is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the tray (30, fig 1) from a lightweight material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The motivation would have been to reduce the overall weight of the first support assembly imposed on the bar so as to lessen the burden on the bar for longevity.  Therefore, it would have been obvious to modify Diekröger to obtain the invention as specified in claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Diekröger was effectively filed on 09/08/2016, i.e., before the effective filing date of the claimed invention (03/07/2017).  Therefore, Diekröger is qualified as prior art under 35 U.S.C. 102(a)(2).